Citation Nr: 0216728	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  02-00 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Service connection for a heart condition, claimed as 
secondary to service-connected schizophrenic reaction, latent 
type.

2.  Service connection for a cerebrovascular accident, 
claimed as secondary to the service-connected schizophrenic 
reaction, latent type.

3.  Service connection for post-traumatic stress disorder 
(PTSD).  

4.  Whether the decision to discontinue VA compensation when 
military retirement pay was discontinued was clearly and 
unmistakably erroneous.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
February 1970.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision.  A 
notice of disagreement was received in September 2001.  A 
statement of the case was issued in December 2001.  A 
substantive appeal was received in January 2002.


REMAND

When the veteran submitted his substantive appeal (on a VA 
Form 9, Appeal to Board of Veterans' Appeals) in January 
2002, he requested a videoconference hearing before a member 
of the Board.  Subsequently, in correspondence received in 
March 2002 the veteran again requested a videoconference 
hearing before a member of the Board.

The requested videoconference hearing has not been held.  
Because the Board may not proceed with an adjudication of the 
veteran's claim without affording him an opportunity for such 
a hearing, a remand is required.  See 38 U.S.C.A. § 7107(b) 
(West 1991); 38 C.F.R. § 20.700 (2002).

Accordingly, these matters are hereby REMANDED to the RO for 
the following:

The RO should schedule the veteran for a 
videoconference hearing before a member 
of the Board at the soonest available 
opportunity, with notice provided to both 
the veteran and his representative.  
Unless the veteran indicates, preferably 
in a signed writing, that such hearing is 
no longer desired, the hearing should be 
held, and the claims file thereafter 
returned to the Board in accordance with 
current appellant procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the requested action 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


